                  Case 1:19-cv-03377-LAP Document 264
                                                  262 Filed 03/16/21
                                                            03/15/21 Page 1 of 1



                                                                                          Christian G. Kiely
                                                                                          E-mail: ckiely@toddweld.com


                                                                March 15, 2021
   VIA ECF
   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                    Request to Reschedule March 18, 2021 Status Conference

   Dear Judge Preska:

           Defendant Alan Dershowitz respectfully requests that the Court reschedule the status conference
   just scheduled for March 18, 2021 at 11:00 AM (ECF No. 261) in order to accommodate his counsel’s
   schedule. Mr. Cooper is scheduled to be in deposition that day, and I have a personal obligation.
   Plaintiff and non-party Leslie Wexner assent to this request. Counsel have conferred, and all parties
   would be available any time after 1 PM on March 25 or 26, 2021, or at such other time as is convenient
   for the Court.


                                                       Respectfully submitted,

                                                       _/s/ Christian G. Kiely
                                                       Christian G. Kiely

   cc:     All counsel of record, via ECF



                                                     The request for an adjournment is granted.
                                                     The conference is rescheduled for March 25,
                                                     2021 at 1:30 pm. SO ORDERED.
                                                                                                          3/16/2021




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
